444 F.2d 1094
UNITED STATES of America, Plaintiff-Appellee,v.Billy Ray McCRARY, Defendant-Appellant.
No. 30661.
United States Court of Appeals, Fifth Circuit.
June 1, 1971.
Rehearing Denied and Rehearing En Banc Denied July 13, 1971.

Appeal from the United States District Court for the Northern District of Alabama; Clarence W. Allgood, Judge.
Fournier J. Gale, III, Birmingham, Ala. (Ct. Appt.), for defendant-appellant.
Billy Ray McCrary, pro se.
Fayman G. Sherrer, U. S. Atty., L. Scott Atkins, Asst. U. S. Atty., Birmingham, Ala., for plaintiff-appellee.
Before GEWIN, BELL and MORGAN, Circuit Judges.
PER CURIAM:


1
The appellant, Billy Ray McCrary, was found guilty by a jury of possession of an unregistered still in violation of 26 U.S.C. § 5179 and with the possession of property intended for use in violating the Internal Revenue laws contrary to the provisions of 26 U.S.C. § 5686. In accordance with the verdict he was adjudged to be guilty and sentenced. On this appeal he contends (1) that the evidence was not sufficient to support the judgment of conviction, (2) that evidence was obtained by means of an unreasonable search and seizure in violation of the Fourth Amendment, and (3) that the registration requirements of 26 U.S. C. § 5179 violate his Fifth Amendment rights. We have reviewed the record in light of the appellant's contentions and find no merit in any of them. Accordingly the judgment is affirmed.


2
ON PETITION FOR REHEARING AND FOR REHEARING EN BANC

PER CURIAM:

3
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.